           Case 4:20-cv-05015-EFS                  ECF No. 17        filed 11/10/20       PageID.2657 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                  for the_                                     U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                             Ann W.,                                                                      Nov 10, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-05015-EFS
                     Andrew M Saul                                   )
               Commissioner of Social Security                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
’ other: Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED. The Commissioner’s Motion for Summary
              Judgment, ECF No. 11, is DENIED. JUDGMENT is entered in favor of the Plaintiff, REVERSING and REMANDING
              the matter to the Commissioner of Social Security for further proceedings pursuant to sentence four of 42 U.S.C. § 405
              (g).


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Edward F. Shea                                           on cross motions for summary judgment.




Date: November 10, 2020                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
